— Judgment unanimously affirmed. Memorandum: On appeal from a conviction of arson in the third degree, defendant contends that the jury’s verdict is against the weight of the evidence. The People presented evidence that defendant was sitting in the automobile moments before it began to burn, ran from the vehicle as it was smoking, and admitted that he started the fire because of a dispute with the owner of the automobile. Fire investigators ruled out all causes other than the "human element.” Defendant testified that he was sitting in the automobile immediately before it began to burn, but denied starting the fire. We are satisfied that the jury’s verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495; People v Ames, 159 AD2d 1008). (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Arson, 3rd Degree.) Present —Denman, P. J., Green, Balio, Boehm and Davis, JJ.